ORDER
PER CURIAM.
Harold Baker (Movant) appeals the denial of his Rule 29.15 motion for postcon-viction relief without an evidentiary hearing. Movant contends the motion court erred in denying his postconviction motion without an evidentiary hearing in that (1) Movant’s allegation that appellate counsel was ineffective for failing to brief and argue on appeal the trial court’s denial of defense counsel’s motion to withdraw and motion for mistrial, and (2) the trial court committed plain error when it permitted the prosecutor to misdefine the term “deliberation” during closing argument. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).